Citation Nr: 1702973	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  16-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder since August 6, 2011?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2007 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Regional Office (RO) in San Diego, California.  The case was certified to the Board by the Portland, Oregon RO.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In a December 2016 correspondence, the Veteran withdrew his appeal concerning the question what evaluation was warranted for posttraumatic stress disorder since August 6, 2011.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the claim concerning what evaluation was warranted for posttraumatic stress disorder since August 6, 2011 have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In a December 2016 correspondence, the Veteran's representative stated that the Veteran wished to withdraw his pending appeal regarding his PTSD rating.  A telephone communication with the Veteran in January 2017 confirmed that he wished to withdraw the claim on appeal.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.


ORDER

The appeal concerning the question what evaluation is warranted for posttraumatic stress disorder since August 6, 2011 is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


